Citation Nr: 1754011	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  11-18 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating greater than 30 percent for an adjustment order with anxiety (also claimed as posttraumatic stress disorder (PTSD)).


REPRESENTATION

Appellant represented by:	Shannon L. Brewer, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 to January 1972, including in the Republic of Vietnam from December 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for a disability rating greater than 30 percent for an adjustment disorder with anxiety (also claimed as posttraumatic stress disorder).  The Veteran disagreed with this decision in February 2010.  He perfected a timely appeal in June 2011.  A video hearing was held at the RO in April 2016 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In September 2016, the Board denied a disability rating greater than 30 percent for an adjustment disorder with anxiety and remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  The Veteran appealed that decision to the United States Court of Appeal for Veterans Claims (the "Court").  In June 2017, the Court granted a Joint Motion for Partial Remand (JMPR).  The June 2017 JMPR vacated the issue of entitlement to a disability rating greater than 30 percent for an adjustment disorder with anxiety, but noted that the Board's remand of TDIU was not before the Court.  Therefore, the September 2016 Board's decision to remand for additional development the claim for TDIU has not been disturbed by the JMPR.

The Board notes that following the issuance of the Court's Order for partial remand consistent with the terms of JMPR, the Veteran was provided with a notice letter in July 2017 and an opportunity to submit additional argument and/or evidence in support of his appeal.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

The record evidence shows that the Veteran's service-connected adjustment disorder with anxiety (also claimed as PTSD) most nearly approximates occupational and social impairment with deficiencies in most areas, but did not more nearly approximate total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but not higher, for adjustment disorder with anxiety are met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.21, 4.129, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

VA's duty to notify was satisfied by a letter sent in October 2009, prior to the initial rating decision.   See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and relevant post-service treatment records and providing an examination when necessary.  38 U.S.C.A §5103A (West 2014); 38 C.F.R. §3.159 (2016).  Here, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  The Veteran has been medically evaluated in conjunction with this claim.  All identified and available treatment records have been secured.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The evidence of a factually ascertainable increase warranting a staged increased rating need not itself demonstrate that the scheduler criteria for an increased rating are met if additional later evidence otherwise satisfies the scheduler criteria.  See Swain v. McDonald, 27 Vet. App. 219, 224-25 (2015).

The Veteran's service-connected adjustment disorder with anxiety (also claimed as PTSD) currently is evaluated as 30 percent disabling effective August 29, 2006, under 38 C.F.R. § 4.130, DC 9440 (chronic adjustment disorder).  See 38 C.F.R. § 4.130, DC 9440 (2015).  A 30 percent rating is assigned under DC 9440 for chronic adjustment disorder manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned under DC 9440 for chronic adjustment disorder manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned under DC 9440 for chronic adjustment disorder manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned under DC 9440 for chronic adjustment disorder manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court held that the symptoms listed in the General Rating Formula for Mental Disorders are not an exhaustive list, and instead are only examples of the type and degree of the symptoms, or their effects, that would justify a certain rating.  In Vazquez-Claudio v. Shinseki, 713 F. 3d 112 (Fed. Cir. 2013), the Federal Circuit held that a Veteran may qualify for a specific disability rating under 38 CFR § 4.130 only by demonstrating the particular symptoms associated with that percentage, or others of similar frequency, severity, and duration.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

Factual Background

On VA mental disorders examination in August 2008, the Veteran's complaints included depression and increased alcohol consumption.  He had been married to his second wife for 26 years.  His wife reported in a letter that the Veteran "is irritable and has anger outbursts."  The Veteran had positive relationships with 2 adult children from his prior marriage and 1 child from his current marriage.  He also had 2 close friends who lived out of state.  Mental status examination of the Veteran showed he was clean, neatly groomed, appropriately and casually dressed, unremarkable psychomotor activity and speech, full orientation, unremarkable thought process and content, no delusions, hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, suicidal or homicidal thoughts, fair impulse control with no episodes of violence, an ability to maintain minimum personal hygiene, a normal memory, and no problems with activities of daily living.  The Veteran's GAF score was 60, indicating moderate symptoms.  The diagnoses included mixed adjustment disorder with anxiety and depressed mood.

On VA outpatient treatment in October 2008, the Veteran stated, "I am doing better."  He denied "any hopeless or helpless feeling[s] and anger control problems" and "the presence of active psychosis (auditory and/or visual hallucination and delusion).  He reported good sleep.  He also denied suicidal or homicidal ideation.  Mental status examination of the Veteran showed he was casually dressed, full orientation, good personal hygiene, no abnormal psychomotor activity, good eye contact, clear speech, and a goal-oriented and logical thought process.  The Veteran's GAF score was 55, indicating moderate symptoms.  The diagnoses included PTSD.

In August 2009, the Veteran's complaints included "a lot of stress and frustration from unemployment and financial hardship."  He denied feeling angry, hopeless, or the presence of active psychosis, and reported fair sleep.  Mental status examination of the Veteran, his GAF score, and the diagnoses were unchanged from October 2008.

In September 2009, the Veteran's complaints included increased irritability, easy anger, and more nightmares and vigilance.  The Veteran reported that he was "just overwhelmed from financial hardship which makes him more depressed."  He reported good sleep and denied any active psychosis or current suicidal or homicidal ideation.  Mental status examination of the Veteran was unchanged.  The Veteran's GAF score and diagnoses were unchanged from October 2008.

A November 2009 VA discharge summary included in the Veteran's VA outpatient treatment records indicates that he was hospitalized at a VA Medical Center for several days in October and November 2009 for mood stabilization and alcohol detoxification.  The Veteran's complaints included intrusive thoughts, nightmares, flashbacks, feeling numb, isolation, irritability, hyperarousal, and "anger issues."  He reported experiencing suicidal thoughts before being hospitalized.  He was "requesting help to stop using alcohol."  The Veteran tolerated the detoxification process well.  The Veteran's GAF score at discharge was 50, indicating serious symptoms.  The discharge diagnoses included substance-induced mood disorder.

On subsequent VA outpatient treatment later in November 2009, the Veteran's complaints included nightmares and vigilance.  He denied feeling hopeless or helpless, active psychosis (auditory or visual hallucinations or delusions), or current suicidal or homicidal ideation.  He reported fair sleep.  Mental status examination of the Veteran showed he was clean, neatly groomed, appropriately and casually dressed, unremarkable psychomotor activity and speech, full orientation, unremarkable thought process and content, no delusions, hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, suicidal or homicidal thoughts, fair impulse control with no episodes of violence, an ability to maintain minimum personal hygiene, a normal memory, and no problems with activities of daily living.  The Veteran's GAF score was 55.  The diagnoses included PTSD.

On VA mental disorders examination in January 2010, the Veteran's complaints included mild depression and mild/moderate anxiety.  He reported sleeping 3-5 hours a night and napping 1-2 times per week for 30 minutes.  Although he had been married to his second wife for 25 years, he stated that they did not sleep together "due to his violent nightmares.  He has generally positive relationships with his two sons from his first marriage.  He has a close relationship with his daughter from his current marriage.  He has 3-4 close friends who live in Pennsylvania."  Mental status examination of the Veteran showed he was clean, neatly groomed, appropriately and casually dressed, unremarkable psychomotor activity and speech, full orientation, unremarkable thought process and content, no delusions, hallucinations, obsessive/ritualistic behavior, panic attacks, homicidal or suicidal ideation, fair impulse control with no episodes of violence, normal memory, and no problems with activities of daily living.  The Veteran's GAF score was 60.  The VA examiner stated that the Veteran's mixed adjustment disorder with anxiety and depressed mood included "relatively mild hypervigilance and irritability."  The Axis I diagnoses included mixed adjustment disorder with anxiety and depressed mood.

On VA outpatient treatment in August 2010, the Veteran's complaints included increased nightmares, hypervigilance, and irritability.  Mental status examination of the Veteran showed he was well groomed, no psychomotor agitation or retardation, normal speech, a goal-directed thought process with no flight of ideas, no suicidal ideation, homicidal ideation, hallucinations, or delusions, and full orientation.  The Axis I diagnoses included depression, not otherwise specified, by history, and PTSD by history.  The Veteran was advised to restart medication for depression and to add prazosin for nightmares.

In December 2010, the Veteran's complaints included feeling sad.  He reported improved sleep to 6 hours per night "with decreased nightmares."  He also reported getting along better with others, feeling slightly less hypervigilant, and "decreased intrusive thoughts and flashbacks."  He was "less intensely" sad.  He denied any suicidal or homicidal ideation.  Mental status examination of the Veteran and the Axis I diagnoses were unchanged.  

In January 2011, the Veteran's complaints included hypervigilance, a startle response, and getting in to physical fights with others.  He also complained of occasional nightmares and reported avoiding crowds.  He also reported feeling less depressed.  He denied any suicidal or homicidal ideation and there was no psychosis present.  The Veteran's GAF score was 50.  Mental status examination of the Veteran and the Axis I diagnoses were unchanged.

In July 2011, the Veteran's complaints included "having 'more panic episodes' since being terminated from work" for minor reasons.  He reported that his supervisors "are trying to make him quit."  He also reported that his depression had increased since he was terminated from his prior job.  He had an occasional passive death wish but denied any suicidal or homicidal ideation.  There were no symptoms of psychosis.  Mental status examination of the Veteran and the Axis I diagnoses were unchanged.  The Veteran was advised to start taking venlafaxine XR 75 mg every morning for depression and PTSD and to continue his other medications.

The Veteran reported to a private emergency room (ER) in October 2012 with complaints of "dizziness [and] lots of thoughts going through my head."  He denied any thoughts of suicide.  A history of anxiety, PTSD, and panic attacks was noted.  Mental status examination of the Veteran showed he was alert, oriented, cooperative, and anxious.  The diagnosis was anxiety/panic attack.

On VA outpatient treatment in August 2013, the Veteran's complaints included nightmares, occasional intrusive memories, hypervigilance, a startle response, and occasionally avoiding crowds.  He stated, "Things didn't work out in Florida...[M]y wife decided that she didn't want me around and I was almost ready to commit suicide, but then I thought about my family and I couldn't do it."  He also stated that he had waved his gun in front of his wife "threatening to commit suicide.  [The Veteran] states that he realized [that] he couldn't do it, gave his guns to his brother, and moved back to [Pennsylvania] to be near [his] son 2 months ago."  He had been drinking heavily although he had cut back his drinking recently.  He also reported feeling less depressed with no current suicidal or homicidal ideation.  Mental status examination of the Veteran showed he was well groomed, good eye contact, no psychomotor agitation or retardation, normal speech, goal-directed thought process, no hallucinations or delusions, full orientation, and good insight/judgment.  The Veteran's GAF score was 50.  The Axis I diagnoses included depression, not otherwise specified, by history and PTSD by history.

In October 2013, no new complaints were noted.  The Veteran reported travelling to Pennsylvania to help his friend and having "a good time with him."  He was looking for another job for additional income and "feels down and depressed" due to unemployment but was not suicidal.  The Veteran "seems to be able to maintain his normal daily function."  He denied any homicidal ideation.  He reported good sleep.  Mental status examination of the Veteran showed he was casually dressed, good hygiene, full orientation, no abnormal psychomotor movement, good eye contact, clear speech, goal-oriented thoughts, no hallucinations or delusions, and fair impulse control.  The Veteran's GAF score was 48, indicating serious symptoms.  The Axis I diagnoses included PTSD.

In January 2014, no new complaints were noted.  The Veteran stated that he was doing better and had less stress and depression.  He denied any suicidal or homicidal ideation or active psychosis.  Mental status examination of the Veteran, his GAF score, and the Axis I diagnoses were unchanged.  

The Veteran contacted VA's Suicide Hotline on April 18, 2014, after having an argument with his wife "which triggered his PTSD; Veteran states he is feeling shaky and anxious."  He reported putting a gun to his head the previous summer but not pulling the trigger because of his children and grandchildren.  "Veteran states his reason for living is for his grandchildren.  Veteran reports he does not have any access to guns and or weapons."  The Veteran also reported difficulty sleeping and his sleep medications were not helping.  A Suicide Prevention Case Manager (SPCM) later contacted the Veteran's wife that same day and she reported that the Veteran "has been acting strangely.  Veteran has been angry and yelling off and on this week.  Veteran took a ride with his daughter last night and [his] wife said [that] he told [his] daughter 'weird things' but wife did not know what these things were.  Veteran said he would kill his daughter if she told his wife."  When the Veteran's wife got home, she found the Veteran in his closet and he spoke to the SPCM.  The SPCM stated, "Veteran said he was in the closet because he was scared of 'everything.'  Veteran then began to make seemingly irrelevant comments about telling 'Trish' everything and that he has his pen and notes."  The Veteran stated that he had been off of his medications for 1 week.  The SPCM contacted local law enforcement and requested a wellness check on the Veteran.  Law enforcement subsequently contacted the SPCM and reported that, after conducting a wellness check on the Veteran, they determined that he was safe and did not need to be hospitalized involuntarily for his own safety.  The SPCM requested a mental health evaluation for the Veteran as soon as possible.

On VA outpatient treatment on April 21, 2014, the Veteran reported a recent psychiatric hospitalization for anxiety.  He also reported recent flashbacks after his niece was involved in a car accident.  The VA clinician stated that the Veteran "seems to be much calmer today" with no suicidal or homicidal ideation and "shows good and strong family attachment."  Mental status examination of the Veteran showed he was casually dressed, good hygiene, full orientation, no abnormal psychomotor movement, good eye contact, clear speech, goal-oriented thought process, no hallucinations or delusions, and fair impulse control.  The Veteran's GAF score was 48.  The Axis I diagnoses included PTSD.  The Veteran was advised to restart Abilify 5 mg "and increase to 10 mg daily for PTSD and anger issues."  He also was advised to restart outpatient therapy.

On April 30, 2014, the Veteran reported a recent psychiatric hospitalization for aggressive behavior.  "[H]is wife called police and reported that he threatened to hurt/kill her, he denies his intention, but admits he said, 'I could kill you' because she was pushing me constantly."  The Veteran's medication was adjusted while he was hospitalized and he had no current suicidal or homicidal ideation.  He reported fair sleep and denied the presence of active psychosis.  He was living with his spouse.  Mental status examination of the Veteran, his GAF score, and the Axis I diagnoses were unchanged.  

In July 2014, the Veteran reported no new complaints and "thinks his currents [medications] are helping with his PTSD symptoms but he feels very tired all the time."  The Veteran denied any suicidal or homicidal ideation.  "[H]is relationship with his wife is getting slightly better than before."  A depression screen was negative.  A PTSD screen was positive.  The Veteran's GAF score and his Axis I diagnoses were unchanged. 

In October 2014, the Veteran reported "that he is the most stable today than he has been in years.  [He] is enjoying his family and recently travelled with his spouse up north to see his [grandchildren].  [The] Veteran has cut back greatly on alcohol intake and he and [his] spouse enjoy being tog[e]ther."  Mental status examination of the Veteran showed he was casually dressed, good hygiene, full orientation, no abnormal psychomotor movement, good eye contact, clear speech, goal-oriented thought process, no hallucinations or delusions, and fair impulse control.  The assessment was anxiety.

In December 2014, the Veteran stated, "I am doing so much better.  I have my family back around me for [the] first time in years.  I am coping better with my PTSD symptoms."  He reported fair sleep and denied any signs of active psychosis or current suicidal or homicidal ideation.  Mental status examination of the Veteran and the assessment were unchanged.

In March 2015, the Veteran reported no new complaints although it was noted that he "continues to struggle with chronic PTSD symptoms [and] he thinks he is doing OK with [his] current medication."  He reported fair sleep and no feeling of hopelessness or being overwhelmed.  He also denied any signs of active psychosis or current suicidal or homicidal ideation.  Mental status examination of the Veteran was unchanged.  The Veteran's GAF score was 48.  The Axis I diagnoses included PTSD.

The Veteran was admitted briefly to an inpatient psychiatric unit at a VA Medical Center in May 2015 for complaints of homicidal ideation towards his daughter's ex-boyfriend.  The Veteran stated that he had been doing very well since his last hospitalization in 2009.  The attending VA psychiatrist reviewed a psychiatric consult which noted:

[The Veteran] reports that he has been having intermittent [homicidal ideation] towards his daughter's ex-boyfriend since Friday.  He reports he has a plan to sneak up on him and hit him on the head with a blunt object until he is dead.  He states that he found out on Friday that the ex-boyfriend was physically abusive towards his daughter.  He expresses that the ex-boyfriend has been harassing his daughter and he needs to be stopped.  Furthermore, the police got involved with the situation as the ex-boyfriend tried to break into the [Veteran's] home where [his] daughter is currently staying.  The [Veteran] reports that he has a bad temper, and he has a 'short fuse.'  He expresses that he 'loses it' over minor things at times. 

The Veteran stated that the stress related to the problems with his daughter's ex-boyfriend had exacerbated his PTSD symptoms, including recurrent intrusive thoughts, nightmares, flashbacks, irritability, and hypervigilance.  The Veteran was seeing an outpatient therapist regularly.  He denied any history of suicide attempts or suicidal ideation.  He had a strong social support system and no access to firearms.  Mental status examination of the Veteran showed he was in hospital pajamas, good eye contact, appropriate grooming, full orientation, slight psychomotor agitation, normal speech, no suicidal or homicidal ideation, no ideas of reference, no delusions or hallucinations, a goal-oriented thought process, fair insight, impulsive, and fair judgment and reliability.  The assessment included PTSD, intermittent explosive disorder, and a history of generalized anxiety disorder.  The Veteran stated that he did not want to change his medications.  He was discharged home 3 days later.

A post-hospitalization follow up telephone call 7 days after his discharge in May 2015 indicates that the Veteran reported that he was doing very well and had no hostility.  Mental status examination of the Veteran showed a linear, rational, and goal-directed thought process, clear speech, reported sleeping problems, and no suicidal ideation, homicidal ideation, or hallucinations.

On VA outpatient treatment in June 2015, the Veteran stated, "I am ok now."  His hospitalization for homicidal ideation was noted although the Veteran denied taking any action against his daughter's ex-boyfriend.  It was noted that no medication changes were made during this hospitalization and the Veteran was discharged after 3 days.  The Veteran had no current anger.  He reported getting good sleep.  He denied any active psychosis (hallucinations or delusions) or suicidal or homicidal ideation.  He was living with his spouse.  Mental status examination of the Veteran showed he was casually dressed, full orientation, no abnormal psychomotor movement, good eye contact, clear speech, goal-oriented thought process, and good impulse control, judgment, and insight.  The Veteran's GAF score was 48.  The Axis I diagnoses included PTSD.  The Veteran was advised to continue taking his current medications although his Ambien was lowered to 5 mg for insomnia because of its sedating effects.

On private psychiatric evaluation in April 2016, the Veteran's complaints included PTSD, anxiety, anger, nightmares, memory problems, feeling like "giving up, and suicidal ideas."  The Veteran reported experiencing auditory hallucinations "as manifest[ed] by 'someone is trying to talk to me.'"  Mental status examination of the Veteran showed posture and bearing within normal limits, "no signs of undue restlessness or inattention," psychomotor activity within normal limits, productive and spontaneous speech, "evidence for depression, anxiety, and hopelessness, as well as for suicidal ideation but without an active plan or intent," reported auditory hallucinations, no delusions or obsessions, no flight of ideas, goal-directed thoughts, impulse control and judgment within normal limits, and full orientation.  The Veteran's GAF score was 40, indicating some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The Axis I diagnosis was PTSD with psychotic features.  The private psychiatrist concluded that the Veteran "has significantly impaired social functioning."

In August 2016 the Veteran reported improvement with his sleep and denied the presence of neurovegetative symptoms of depression and active psychosis.  The Veteran also denied current suicidal ideation or homicidal ideation, intention, or plan.

In February 2017 the Veteran reported no new complaints.  The Veteran said that he has been doing well.  The VA examiner noted that the Veteran's baseline PTSD symptoms of nightmares and hypervigilance are still positive but he seems to have better coping skills than before.  The examiner noted no signs or reports of particular anger issues towards self or others, hopeless feeling, or overwhelmed feeling currently.  The Veteran denied suicidal or homicidal ideation, intention, or plan.  

Analysis

The Board acknowledges that the Veteran's psychiatric disability has been variously diagnosed, to include an adjustment disorder, anxiety and PTSD, by VA and private clinicians during the pendency of this appeal.  Nevertheless, the Board finds that the psychiatric symptoms manifested by the Veteran during the course of this appeal, which were attributed to various Axis I psychiatric diagnoses are attributable to the diagnosis of an acquired psychiatric disability, to include adjustment disorder with anxiety (also claimed as PTSD), for rating purposes.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (finding the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition). 

The Veteran contends that his service-connected acquired psychiatric disability, to include adjustment disorder with anxiety (also claimed as PTSD), is more disabling than currently evaluated.  

In this case, throughout the appeal period the Board discerns no significant difference in either the number of symptoms due to the Veteran's psychiatric disability, the types of symptoms due to his psychiatric disability, or the overall impact of the Veteran's psychiatric disability symptoms on his social and occupational abilities.  

With the foregoing in mind, and in light of the reports in VA medical treatment records from September 2009, November 2009, January 2011, July 2011, and August 2013, the Board finds that with reasonable doubt in the Veteran's favor, his service-connected psychiatric disability warrants a 70 percent disability rating from September 30, 2009.  Of particular significance is the Veteran's irritability, hypervigilance, physical aggression, constant panic episodes, suicidal, and homicidal thoughts.

The Board is persuaded that the symptoms displayed by the Veteran establish that since his claim for an increased rating for his psychiatric disability in September 2009, it more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood and, as such, warrants a 70 percent disability rating from the effective date of September 30, 2009, the date of the claim.

However, the Board finds that the Veteran's psychiatric disability simply did not even begin to approximate the level of severity encompassed by a 100 percent schedular rating.  Overall, the Veteran has not had total occupational and social impairment.  The evidence clearly shows that he was not consistently disoriented as to time or place; did not persistently have either delusions or hallucinations; did not engage in grossly inappropriate behavior; was not a persistent danger of hurting self or others; and was not intermittently unable to perform activities of daily living, e.g., maintenance of personal hygiene.  Further, he did not have, nor is it contended that he had memory loss for names of close relatives, own occupation, or own name.  Also, he did not have other unlisted symptoms which were of such severity as to be similar to those listed for a 100 percent schedular rating at any time during the appeal period.

The Board finds that the service-connected adjustment disorder with anxiety did not cause total occupational and social impairment at any time during the appeal period.  The evidence also does not suggest that the Veteran's adjustment disorder with anxiety caused gross impairment in thought processes or communication.

Accordingly, the Board finds that with the resolution of doubt in favor of the appellant, a schedular rating of no more than 70 percent is warranted from the time of the increased rating claim.  

Accordingly, a 70 percent rating is warranted for the service-connected adjustment disorder with anxiety from September 30, 2009.  However, the preponderance of the evidence is against the claim for a rating in excess of 70 percent for adjustment order with anxiety from September 30, 2009, and to this extent the benefit-of-the-doubt rule does not apply, and the Board must deny the claim.  See U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Extraschedular Considerations

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected acquired psychiatric disability.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is non-exhaustive. Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of a psychiatric disability that are not contemplated in the non-exhaustive list of symptoms found in the schedular criteria.  Furthermore, such rating criteria is based on the impact that such symptomatology has on the Veteran's social and occupational functioning, and as such, contemplates all psychiatric symptomatology and its impact on his daily life and employment.  

Although the Veteran was hospitalized briefly on 2 occasions in 2009 and in 2015 (as discussed above), he has not been hospitalized frequently during the appeal period for treatment of his service-connected acquired psychiatric disability.  As his symptomatology is contemplated by the regular rating standards, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

Entitlement to an increased disability evaluation of 70 percent, but not higher, for adjustment disorder is granted from September 30, 2009, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


